--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT AND RATIFICATION AGREEMENT
 
This Amendment and Ratification Agreement (“Amendment and Ratification
Agreement”) is executed by Computershare Shareholder Services, Inc. (“CSSI”), a
Delaware corporation, and its wholly-owned subsidiary Computershare Trust
Company, N.A. (the “Trust Company” and collectively with CSSI, “Computershare”)
and ICO, Inc. (the “Company”). By the execution of this Amendment and
Ratification Agreement, Computershare and the Company agree as follows:
 
1.     Acknowledgment. Computershare acknowledges that (i) Society National
Bank, a national banking association organized under the laws of the United
States of America and headquartered in Cleveland, Ohio (“Society National Bank”)
and the Company entered into that certain Deposit Agreement (the “Deposit
Agreement”) dated November 1993, and attached hereto as Exhibit A, pursuant to
which Society National Bank served as depositary for the Company’s $6.75
Convertible Exchangeable Preferred Stock and (ii) by operation of the provisions
of Section 5.04 of the Deposit Agreement, Computershare is the successor
Depositary.
 
2.     Amendment. Computershare and the Company hereby amend the Deposit
Agreement as follows:
 

 
A.
The definition of the term “business day” contained in Article 1 is hereby
amended by replacing “Cleveland, Ohio” with “Canton, Massachusetts, Jersey City,
New Jersey, Chicago, Illinois”.

 

 
B.
The definition of the term “Depositary” contained in Article 1 is hereby amended
by replacing “Society National Bank, a national banking association organized
under the laws of the United States of America and headquartered in Cleveland,
Ohio” with “Computershare Shareholder Services, Inc., a Delaware corporation
(“CSSI”), and its wholly-owned subsidiary Computershare Trust Company, and any
successor as Depositary hereunder; provided, however, that Depositary shall mean
only CSSI and any successor hereunder where the Depositary is required by the
terms of this Agreement to handle cash funds”.

 

 
C.
The definition of the term “New York Office” contained in Article 1 is hereby
deleted.

 

 
D.
The definition of the term “Depositary’s Office” is hereby added to Article 1
and shall mean “any office of the Depositary at which at any particular time its
depositary receipt business shall be administered”.

 

 
E.
Section 2.01 is hereby amended by deleting “; provided, however, that such
signature may be a facsimile if a Registrar (other than a Depositary) shall have
been appointed and such Receipts are countersigned by manual signature of a duly
authorized signatory of the Registrar”.

 

 
F.
The second paragraph of Section 2.02 is hereby amended by deleting “at its
Cleveland offices”.

 

--------------------------------------------------------------------------------



 
G.
The fourth paragraph of Section 2.02 is hereby amended by replacing “New York”
with “Depositary’s” and adding “, to the extent practicable” to the end of the
sentence.

 

 
H.
The second paragraph of Section 2.03 is hereby amended by deleting “and the
Depositary shall surrender to the Company a certificate or certificates
(properly endorsed or assigned for transfer, if the Company shall so require and
the notice shall so state) representing the number of shares of Stock to be so
redeemed” from the first sentence.

 

 
I.
The third paragraph of Section 2.04 is hereby amended by deleting the first
sentence “On the Exchange Date, the Depositary shall surrender to the Company
certificates representing all the shares of Stock.”

 

 
J.
The second paragraph of Section 2.05 is hereby amended by adding
“Notwithstanding the foregoing, to the extent the Depositary’s standard business
conversion procedures at the time of any conversion differ from the procedures
set forth in this paragraph, the Depositary may utilize its then current
standard business conversion procedures to the extent such procedures do not
materially and adversely alter the rights of the holders of Depositary Shares.”
to the end of the paragraph.

 

 
K.
Section 2.06 is hereby amended by replacing “at the New York Office or such
other offices in the city of New York as the Depositary may designate for such
purpose” with “at the Depositary’s Office” and by adding “properly endorsed or
accompanied by a properly executed instrument of transfer including a guarantee
of the signature thereon by a participant in a signature guarantee medallion
program approved by the Securities Transfer Association” before the word
“together” in the first parenthetical of Section 2.06.

 

 
L.
The second paragraph of Section 2.08 is hereby amended by replacing “Cleveland
office” with Depositary’s Office” and by adding “, to the extent practicable” to
the end of the sentence.

 

 
M.
Section 2.10 is hereby amended by adding “and the provision of an open penalty
surety bond satisfactory to the Depositary and holding it and the Company
harmless” after the word “Company”.

 

 
N.
The first paragraph of Section 5.01 is hereby amended by replacing “its
Cleveland office” with “the Depositary’s Office”.

 

 
O.
The second paragraph of Section 5.01 is hereby amended by deleting “and
Registrar and transfer agent with respect to the Stock”.

 

 
P.
The third paragraph of Section 5.01 is hereby amended by deleting “, acting as
transfer agent and Registrar,”, by replacing “its Cleveland office” with “the
Depositary’s office” and by deleting “The Depositary shall consult with the
Company upon receipt of any request for inspection.”

 
2

--------------------------------------------------------------------------------



 
Q.
Section 5.01 is hereby amended by addition the following to the end of the
section “To the extent provisions of this Deposit Agreement regarding transfer
or registrar functions of the Depositary conflict with the terms of any transfer
agency agreement into which the Company and the Depositary may enter, the
transfer agency agreement shall control; provided, however, that if any such
provisions materially and adversely alter the rights of the holders of
Depositary Shares, then the provisions in the Deposit Agreement shall control.”

 

 
R.
The seventh paragraph of Section 5.03 is hereby amended by replacing “state of
Ohio” with “United States of America”.

 

 
S.
The first paragraph of Section 7.04 is hereby amended by replacing “100
Glenborough Drive, Suite 250, Houston, Texas 77067” with “1811 Bering Drive,
Suite 200, Houston, Texas 77057”.

 

 
T.
The second paragraph of Section 7.04 is hereby amended by replacing “the
Depositary’s Office, c/o Society National Bank, 1201 Elm Street, Suite 3200,
Dallas, Texas 75270, Attention: Jill S. Wessell, Assistant Vice President” with
Computershare Trust Company, N.A., c/o Computershare Shareholder Services, Inc.,
250 Royall Street, Canton, Massachusetts, 02021, Attn: General Counsel,
Facsimile No. 781.575.4210”.

 

 
U.
Section 7.08 is hereby amended by replacing “Cleveland and Dallas office” with
“Office”.

 

 
V.
The Deposit Agreement is hereby amended by adding Section 7.10 as follows:
“Section 7.10 Force Majeure. Notwithstanding anything to the contrary contained
herein, the Depositary, the Registrar, and the Depositary’s Agents shall not be
liable for any delays or failures in performance resulting from acts beyond its
reasonable control including, without limitation, acts of God, terrorist acts,
shortage of supply, breakdowns or malfunctions, interruptions or malfunction of
computer facilities, or loss of data due to power failures or mechanical
difficulties with information storage or retrieval systems, labor difficulties,
war, or civil unrest.”

 
3.     Ratification. Computershare and the Company hereby ratify the terms of
the Deposit Agreement, and agree that, except as expressly modified by this
Amendment and Ratification Agreement, the terms of the Deposit Agreement shall
remain unchanged and the Deposit Agreement shall continue in full force and
effect. The Deposit Agreement and this Amendment and Ratification Agreement
shall be considered one and the same agreement.
 
4.     Definitions. All capitalized terms used in this Amendment and
Ratification Agreement without definition shall have the meanings given to them
in the Deposit Agreement.
 
5.     Governing Law. This Amendment and Ratification Agreement shall be
construed and enforced in accordance with the laws of the State of New York
without regard to the conflicts of law principles thereof.
 
3

--------------------------------------------------------------------------------


6.     Counterparts. This Amendment and Ratification Agreement may be signed in
any number of counterparts with the same effect as if the signatures on each
such counterparts were on the same instrument.
 

 
 

4

--------------------------------------------------------------------------------



EXECUTED AND DATED on this 15th day of September, 2006.
 

 
COMPUTERSHARE SHAREHOLDER
SERVICES, INC.
           
By:
/s/ Dennis V. Moccia
   
Name:
Dennis V. Moccia
   
Title:
Managing Director
                 
COMPUTERSHARE TRUST
COMPANY, N.A.
           
By:
/s/ Dennis V. Moccia
   
Name:
Dennis V. Moccia
   
Title:
Managing Director
                 
ICO, INC.
           
By:
/s/ Jon C. Biro
   
Name:
Jon C. Biro
   
Title:
Chief Financial Officer and Treasurer

 
 





 
 

5

--------------------------------------------------------------------------------



EXHIBIT A




[1993 DEPOSIT AGREEMENT]



6

--------------------------------------------------------------------------------


 
ICO, INC.,
 
Society National Bank, As Depositary
 
AND
 
THE HOLDERS FROM TIME TO TIME OF
 
THE DEPOSITARY RECEIPTS ISSUED HEREUNDER
 


 


 

       
 
DEPOSIT AGREEMENT
 
 



 


 
Dated as of November __, 1993
 


 

--------------------------------------------------------------------------------



DEPOSIT AGREEMENT
 
DEPOSIT AGREEMENT dated as of November __, 1993, among ICO, INC., a Texas
corporation, Society National Bank, a national banking association organized
under the laws of the United States of America and headquartered in Cleveland,
Ohio and the holders from time to time of the Depositary Receipts issued
hereunder.
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to provide as hereinafter set forth in this Deposit
Agreement, for the deposit of the Stock with the Depositary, for the purposes
set forth in this Deposit Agreement and for the issuance hereunder of the
Receipts evidencing Depositary Shares representing an interest in the Stock so
deposited; and
 
WHEREAS, the Receipts are to be substantially in the form of Exhibit A annexed
hereto, with appropriate insertions, modifications and omissions, as hereinafter
provided in this Deposit Agreement.
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
1 
DEFINITIONS
 
The following definitions shall for all purposes, unless otherwise indicated,
apply to the respective terms used in this Deposit Agreement and the Receipts;
 
“Articles of Incorporation” shall mean the Articles of Incorporation, as amended
and restated from time to time, of the Company.
 
“Business Day” shall mean a day which is not a Saturday, Sunday or other day on
which commercial banking institutions in the City of Houston, Texas, Cleveland,
Ohio or the City of New York, New York are authorized or obligated by law or
executive order to close.
 
“Common Stock” shall mean the Company’s common stock, no par value.
 
“Commission” shall mean the Securities and Exchange Commission.
 
“Company” shall mean ICO, Inc., a Texas corporation, having its principal office
at 100 Glenborough Drive, Suite 250, Houston, Texas 77067, and its successors.
 
“Debentures” shall mean the Company’s ___% Convertible Subordinated Debentures
due 2003, that are issuable pursuant to the terms of the Indenture in exchange
for the Stock.
 
“Deposit Agreement” shall mean this Deposit Agreement, as amended, modified or
supplemented from time to time.
 
“Depositary” shall mean Society National Bank, a national banking association
organized under the laws of the United States of America and headquartered in
Cleveland, Ohio, and any successor as Depositary hereunder.
 
“Depositary Shares” shall mean the rights evidenced by the Receipts executed and
delivered hereunder, including the interests in Stock granted to holders of
Depositary Shares pursuant to the terms and conditions of this Deposit
Agreement. Each Depositary Share shall represent one-
 

--------------------------------------------------------------------------------


quarter (¼) of one share of Stock deposited with the Depositary hereunder and
the same proportionate interest in any and all other property received by the
Depositary in respect of such shares of Stock and held under this Deposit
Agreement. Subject to the terms of this Deposit Agreement, each record holder of
a Depositary Share or Depositary Shares is entitled, proportionately, to all the
rights, preferences and privileges of the Stock represented by such Depositary
Share or Depositary Shares, including the dividend, conversion, voting,
exchange, redemption and liquidation rights contained in the Statement of
Designations, and to the benefits of all obligations and duties of the Company
in respect of the Stock under the Statement of Designations and the Articles of
Incorporation.
 
“Depositary’s Agent” shall mean an agent appointed by the Depositary as
provided, and for the purposes specified, in Section 7.05.
 
“Dividend Payment Date” shall mean a date fixed by the Company for the payment
of dividends on the Stock pursuant to the terms of the Statement of
Designations.
 
“Dividend Record Date” shall mean a date fixed by the Company for determination
of holders entitled to receive dividends on the Stock pursuant to the terms of
the Statement of Designations.
 
“Exchange Date” shall mean a date fixed by the Company for the exchange of
Debentures for the Stock pursuant to the terms of the Statement of Designations.
 
“Indenture” shall mean the Indenture between the Company and Texas Commerce
Trust Company, National Association, as trustee, relating to the Debentures.
 
“New York Office” shall mean the office maintained by the Depositary in New
York, New York, which at the date of this Deposit Agreement is located at 5
Hannover Square, 10th Floor, New York, New York 10004.
 
“Receipts” shall mean the depositary receipt certificates executed and delivered
hereunder, whether in definitive or temporary form, evidencing any whole number
of Depositary Shares, as the same may be amended from time to time in accordance
with the provisions hereunder.
 
“Record holder” or “holder” as applied to a Depositary Share shall mean the
person in whose name such Depositary Share is registered on the books of the
Depositary maintained by or on behalf of the Depositary for such purpose.
 
“Redemption Date” shall mean a date fixed by the Company for the redemption, in
whole or in part, of the Stock pursuant to the terms of the Statement of
Designations.
 
“Redemption Price” shall mean the price to be paid by the Company for the
redemption, in whole or in part, of the Stock pursuant to the terms of the
Statement of Designations.
 
“Registrar” shall mean any bank or trust company appointed to register ownership
and transfers of Receipts as herein provided.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Statement of Designations” shall mean the Statement of Designations
Establishing the $____ Convertible Exchangeable Preferred Stock adopted by the
Board of Directors of the Company establishing and setting forth the rights,
preferences, privileges and limitations of the Stock and filed with the
Secretary of State of the State of Texas establishing the Stock as a series of
preferred stock of the Company.
 
2

--------------------------------------------------------------------------------


“Stock” shall mean up to 345,000 shares of the Company’s $____ Convertible
Exchangeable Preferred Stock, no par value.
 
“Trustee” shall mean Texas Commerce Trust Company, National Association.
 
Capitalized terms used herein but not otherwise defined in this Deposit
Agreement shall have the meanings assigned to them in the Statement of
Designations.
 
2 
FORM OF RECEIPTS; DEPOSIT OF STOCK;
EXECUTION AND DELIVERY OF RECEIPTS;
TRANSFER, SURRENDER, REDEMPTION,
CONVERSION AND EXCHANGE OF DEPOSITARY SHARES
 
2.1    Form and Transfer of Receipts. Receipts shall be engraved or printed or
lithographed or in such other form as may be agreed upon by the Company and the
Depositary and shall be substantially in the form set forth in Exhibit A
attached hereto, with appropriate insertions, modifications and omissions, as
hereinafter provided. Pending the preparation of definitive Receipts, the
Depositary, upon written order of the Company delivered in compliance with
Section 2.02, shall execute and deliver temporary Receipts which are printed,
lithographed, typewritten, mimeographed or otherwise substantially of the tenor
of the definitive Receipts in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
person executing such Receipts may determine, as evidenced by their execution of
such Receipts. If temporary Receipts are issued, the Company and the Depositary
will cause definitive Receipts to be prepared without unreasonable delay. After
the preparation of definitive Receipts, the temporary Receipts shall be
exchangeable for definitive Receipts upon the surrender of the temporary
Receipts to the Depositary at such office, if any, as the Depositary may
designate, without charge to the holder. Upon surrender of any one or more
temporary Receipts, the Depositary shall execute and deliver in exchange
therefor definitive Receipts representing the same number of Depositary Shares
as represented by the surrendered temporary Receipt or Receipts. Such exchange
shall be made at the Company’s expense and without any charge therefor to the
holder of the Receipts. Until so exchanged, the temporary Receipts shall in all
respects be entitled to the same benefits under this Deposit Agreement, and with
respect to the Stock, as definitive Receipts. Receipts shall be executed by the
Depositary by the manual signature of a duty authorized signatory of the
Depositary; provided, however, that such signature may be a facsimile if a
Registrar (other than the Depositary) shall have been appointed and such
Receipts are countersigned by manual signature of a duly authorized signatory of
the Registrar. No Receipt shall be entitled to any benefits under this Deposit
Agreement or be valid or obligatory for any purpose unless it shall have been
executed as provided in the preceding sentence. The Depositary shall record on
its books each Receipt executed as provided above and delivered as hereinafter
provided. Receipts bearing the facsimile signature of anyone who was at any time
a duly authorized signatory of the Depositary or a Registrar, as the case may
be, shall bind the Depositary or Registrar, as the case may be, notwithstanding
that such signatory has ceased to be an authorized signatory prior to the
delivery of such Receipts.
 
Receipts may be issued in denominations of any number of whole Depositary
Shares. All Receipts shall be dated the date of their execution.
 
3

--------------------------------------------------------------------------------


Receipts may be endorsed with or have incorporated in the text thereof such
legends (in addition to the legends included in the form of Receipt set forth in
Exhibit A) or recitals or changes not inconsistent with the provisions of this
Deposit Agreement as may be required by the Depositary (or, at the election of
the Depositary, the Registrar) or required to comply with any applicable law or
any regulation, or to indicate any special limitations or restrictions which any
particular Receipts are subject by reason of the date of issuance of the
underlying Stock or otherwise.
 
Title to Depositary Shares evidenced by any Receipt that is properly endorsed or
accompanied by a properly executed instrument of transfer, shall be transferable
by delivery with the same effect as in the case of investment securities in
general; provided, however, that until transfer of a Receipt shall be registered
on the books of the Depositary as provided in Section 2.06, the Depositary may,
notwithstanding any notice to the contrary, treat the record holder thereof at
such time as the absolute owner thereof for the purpose of determining the
person entitled to dividends or other distributions or to any notice provided
for in this Deposit Agreement and for all other purposes.
 
Each holder of Depositary Shares is entitled, proportionately, to all the
rights, preferences and privileges of the Stock represented thereby (including
dividend, conversion, voting, exchange, redemption and liquidation rights) and
the same proportionate interest in any and all other property received by the
Depositary in respect of such Stock and at the time held under this Deposit
Agreement.
 
2.2    Deposit of Stock; Execution and Delivery of Receipts in Respect Thereof.
Subject to the terms and conditions of this Deposit Agreement, the Company may
deposit, on the date of original issuance, all of the Stock required to be
deposited under this Deposit Agreement by delivery to the Depositary of a
certificate or certificates for the Stock to be deposited, together with all
such certifications as may be required by the Depositary in accordance with the
provisions of this Deposit Agreement, and together with a written order of the
Company, directing the Depositary to execute and deliver to, or upon the written
order of, the person or persons stated in such order, a Receipt or Receipts for
the number of Depositary Shares representing such deposited Stock.
 
Certificates representing Stock shall be held by the Depositary at its Cleveland
offices.
 
Upon receipt by the Depositary of a certificate or certificates for Stock to be
deposited hereunder, together with the other documents required as specified
above, and upon recordation of the Stock on the books of the Company in the name
of the Depositary or its nominee, the Depositary, subject to the terms and
conditions of this Deposit Agreement, shall execute and deliver, to or upon the
order of the person or persons named in the written order delivered to the
Depositary referred to in the first paragraph of this Section, a Receipt or
Receipts for the number of Depositary Shares representing the Stock so deposited
and registered in such name or names as may be required by such person or
persons.
 
The Depositary shall execute and deliver such Receipt or Receipts at the New
York Office, except that, at the request, risk and expense of the person
entitled to receive any Receipt, such delivery may be made at such other place
as may be requested by such person.
 
4

--------------------------------------------------------------------------------


The Company shall deliver to the Depositary from time to time such quantities of
Receipts as the Depositary may request to enable the Depositary to perform its
obligations under this Depositary Agreement.
 
2.3    Redemption of Stock. Whenever the Company shall elect to redeem shares of
Stock in accordance with the Statement of Designations, it shall (unless
otherwise agreed in writing with the Depositary) give the Depositary in its
capacity as Depositary not less than 10 Business Days’ prior notice of the
proposed date of the mailing of a notice of redemption of Stock and the
simultaneous redemption of the Depositary Shares representing the Stock to be
redeemed, and the number of shares of Stock to be redeemed, which notice shall
be accompanied by (i) a certificate from the Company stating that such
redemption of Stock is in accordance with the provisions of the Statement of
Designations and (ii) the form of notice of redemption (which shall contain
substantially the same information as the notice required by the Statement of
Designations for the redemption of the Stock) to be delivered by the Depositary.
Not more than 60 nor less than 30 days prior to the Redemption Date, the
Depositary shall, as directed by the Company in writing, mail or cause to be
mailed, first-class postage prepaid, notice (in the form provided to the
Depositary by the Company) of redemption of the Depositary Shares representing
the Stock to be redeemed, to the holders of record of the Depositary Shares to
be so redeemed at the addresses of such holders as shown on the records of the
Depositary. Any notice which is so mailed shall be conclusively presumed to have
been duly given whether or not the holder receives such notice; and failure to
give such notice by mail, or any defect in such notice, to the holders of any
Depositary Shares designated for redemption shall not affect the sufficiency of
the proceedings for redemption with respect to other holders. If fewer than all
of the then outstanding Depositary Shares are to be redeemed, the Depositary
Shares to be redeemed shall be selected ratably or by lot as may be determined
by the Company’s Board of Directors, and the Company shall deliver instructions
relating to such manner of redemption to the Depositary.
 
On the Redemption Date, the Company shall deliver to the Depositary funds
sufficient to redeem in full the Stock called for redemption and the Depositary
shall surrender to the Company a certificate or certificates (properly endorsed
or assigned for transfer, if the Company shall so require and the notice shall
so state) representing the number of shares of Stock to be so redeemed. On or
after the Redemption Date, upon surrender by the holders thereof of Receipts
(properly endorsed or assigned for transfer, if the Depositary shall so require,
and otherwise in accordance with the notice of redemption of Depositary Shares)
evidencing Depositary Shares and any other documentation as shall be required by
the Depositary in its sole discretion, the Depositary shall pay to such holders
from the funds received from the Company an amount per Depositary Share equal to
one-quarter of the Redemption Price per share paid in respect of the shares of
Stock redeemed. If, on the Redemption Date, the Company shall have delivered to
the Depositary funds necessary for the redemption in full of the shares of Stock
called for redemption, then, notwithstanding that the Receipts evidencing
Depositary Shares representing the shares of Stock called for redemption have
not been surrendered, the dividends in respect thereof shall cease to accrue
after the Redemption Date, such Depositary Shares shall no longer be deemed
outstanding and all rights whatsoever with respect to such Depositary Shares
(except the right of the holders to receive the redemption payment therefor
without interest upon surrender of the Receipts evidencing such Depositary
Shares) shall terminate.
 
If fewer than all the Depositary Shares evidenced by a Receipt are redeemed, the
Depositary shall deliver to the holder of such Receipt upon its surrender to the
Depositary, together with the
 
5

--------------------------------------------------------------------------------


redemption payment, a new Receipt evidencing the unredeemed balance of the
Depositary Shares evidenced by the Receipt so surrendered.
 
2.4    Exchange of Stock. If the Company shall be permitted in accordance with
the Statement of Designations and shall elect to exchange the shares of the
Stock in whole, but not in part, for Debentures, it shall (unless otherwise
agreed to in writing with the Depositary) give the Depositary not less than 5
Business Days’ prior notice of the proposed date of the mailing of a notice of
exchange of Stock and the simultaneous exchange of Depositary Shares
representing the Stock to be exchanged, which notice shall be accompanied by (i)
a certificate from the Company stating that such exchange of Stock is in
accordance with the provisions of the Statement of Designations and (ii) a form
of notice of exchange (which shall contain substantially the same information as
the notice required by the Statement of Designations for the exchange of the
Stock) to be delivered by the Depositary.
 
Not more than 60 nor less than 30 days prior to the Exchange Date, the
Depositary shall, as directed by the Company in writing, mail or cause to be
mailed, first-class postage paid, notice (in the form provided to the Depositary
by the Company) of the exchange of Stock and the simultaneous exchange of
Depositary Shares representing the Stock to be exchanged to the holders of
record of the Depositary Shares to be exchanged, at the addresses of such
holders as shown on the records of the Depositary. Any notice which is so mailed
shall be conclusively presumed to have been duly given whether or not the holder
receives such notice; and failure to give such notice by mail, or any defect in
such notice, to the holders of any Depositary Shares designated for exchange
shall not affect the sufficiency of the proceedings for exchange with respect to
other holders. No exchange of Debentures for shares of Stock shall be made
unless the terms and conditions specified in the Statement of Designations shall
have been satisfied.
 
On the Exchange Date, the Depositary shall surrender to the Company certificates
representing all the shares of the Stock. Upon surrender by a holder thereof of
a Receipt or Receipts evidencing Depositary Shares in accordance with the terms
of the notice of exchange, the Company will cause the Debentures to be
authenticated and issued in exchange for the Stock underlying such Depositary
Shares and the Depositary will cause the Debentures to be mailed to the holder
of the Receipts so surrendered at such holder’s address of record or such other
address as the holder shall specify upon surrender of such Receipts.
 
Upon such exchange, the rights of the holders of Receipts evidencing Depositary
Shares shall cease (except the right to receive on the Exchange Date an amount
equal to the amount of accrued and unpaid dividends on the Stock represented by
such Depositary Shares to the Exchange Date and the Debentures), and the person
or persons entitled to receive the Debentures issuable upon such exchange shall
be treated for all purposes as the registered holder or holders of such
Debentures.
 
2.5    Conversion at Option of Holder. In order to cause the conversion of any
whole or fractional share of Stock into whole shares of Common Stock pursuant to
Section 3 of the Statement of Designations, the holder of the Depositary Shares
representing such whole or fractional shares of Stock shall surrender the
Receipts (properly endorsed or assigned for transfer as the Depositary shall
require) evidencing such Depositary Shares to the Depositary at the New York
Office or at the office of such Depositary’s Agent as the Depositary may
designate for such purpose, together with (i) an irrevocable notice of election
to cause the conversion duly completed and executed, specifying the number of
shares of underlying Stock to be so converted
 
6

--------------------------------------------------------------------------------


(provided that any notice of election to cause conversion of shares of Stock
will not be honored if received by the Depositary after the close of business on
a Redemption Date relating to such shares, unless the Company defaults in
payment of the redemption price, in which case the right to cause conversion
shall be reinstated), (ii) the name or names (with addresses) in which a
certificate or certificates evidencing shares of Common Stock are to be issued,
(iii) if such certificate or certificates are to be issued in a name or names
other than that of the record holder of the Receipts surrendered, payment of any
applicable transfer taxes and such other documentation as shall be required by
the Depositary in its sole discretion and (iv) if applicable, any payments
required pursuant to this Section 2.05. Such written notice shall constitute the
holder’s direction to the Depositary to convert the number of whole or
fractional shares of Stock represented by such Depositary Shares into Common
Stock at the conversion price then in effect under the Statement of
Designations. If more than one Receipt shall be delivered for conversion at one
time by the same holder, the number of whole shares of Common Stock issuable
upon conversion thereof shall be computed on the basis of the aggregate number
of shares of Stock to be converted at the direction of that holder on that
occasion.
 
Upon receipt by the Depositary of a Receipt or Receipts accompanied by the
required written notice of conversion, the Depositary shall promptly surrender
to the Company for conversion, in accordance with the procedures established in
the Statement of Designations, a certificate or certificates representing at
least the number of shares of Stock to be converted (properly endorsed or
assigned for transfer), together with a proper notice of conversion and any
other required documentation and, if applicable, funds received by the
Depositary in payment of any transfer taxes or any other applicable payments
from the holder of the surrendered Receipts, and, as soon as practicable
thereafter, the Company shall deliver to the Depositary for delivery to such
holder a certificate or certificates evidencing the number of whole shares of
Common Stock issuable upon such conversion, together with cash due in lieu of
fractional shares of Common Stock as hereinafter provided. If less than all the
shares of Stock represented by a certificate or certificates are surrendered by
the Depositary for purposes of conversion, the Company shall issue to the
Depositary a new certificate or certificates representing the shares of Stock
not surrendered for conversion. If less than all the Depositary Shares
represented by a Receipt or Receipts are surrendered to the Depositary for
purposes of conversion, the Depositary shall cause the Registrar to issue to the
holder thereof a new Receipt or Receipts for any whole Depositary Shares not
surrendered for conversion. Subject to the following provisions of this
paragraph, such conversion shall be deemed to have been made as of the date of
surrender of the Receipts evidencing Depositary Shares representing shares of
Stock to be converted and the receipt thereof by the Depositary, and the person
or persons entitled to receive the Common Stock deliverable upon such conversion
shall be treated for all purposes as the record holder or holders of such Common
Stock on such date; provided, however, that neither the Company nor the
Depositary shall be required to cause the conversion of any shares of Stock
while the share transfer books of the Company are closed for any purpose, but
the surrender of Receipts evidencing Depositary Shares representing Stock for
conversion during any period while such books are so closed shall become
effective for conversion immediately upon the reopening of such books as if the
surrender had been made on the date of such reopening, and the conversion shall
be at the conversion rate in effect on such date.
 
Any Depositary Shares surrendered to the Depositary for conversion after any
Dividend Record Date and prior to the Dividend Payment Date with respect to such
dividend, the dividend
 
7

--------------------------------------------------------------------------------


due on such Dividend Payment Date shall be payable to the holder of such
Depositary Shares as of such Dividend Record Date notwithstanding such
conversion prior to the Dividend Payment Date or the default by the Company in
the payment of the dividends due on such Dividend Payment Date. Any Depositary
Shares surrendered to the Depositary for conversion during the period from the
close of business on any Dividend Record Date to the opening of business on the
Dividend Payment Date with respect to such dividend shall (except in the case of
Depositary Shares which have been called for redemption on a redemption date
within such period) be accompanied by payment in immediately available funds or
other funds acceptable to the Company of an amount equal to the dividend payable
on such Dividend Payment Date on the Depositary Shares being surrendered for
conversion. The dividend with respect to a Depositary Share called for
redemption on a redemption date during the period from the close of business on
any Dividend Record Date to and including the Dividend Payment Date with respect
to such dividend shall be payable on such Dividend Payment Date to the holder of
record of such Depositary Shares on such Dividend Record Date notwithstanding
the conversion of such Depositary Share after such Dividend Record Date and
prior to such Dividend Payment Date, and the holder converting such Depositary
Share need not include a payment of such dividend amount upon surrender of such
Depositary Share for conversion. Except as provided in this paragraph, no
payment or adjustment shall be made upon any conversion of Depositary Shares for
accrued and unpaid dividends on the Stock represented by such Depositary Shares
or for dividends on the Common Stock issued upon conversion.
 
Upon the conversion of any shares of Stock represented by Depositary Shares for
which a request for conversion has been made by the holder of such Depositary
Shares, all dividends in respect of such Depositary Shares shall cease to
accrue, such Depositary Shares shall no longer be deemed outstanding, all rights
of the holder of the Receipt or Receipts evidencing such Depositary Shares
(except the right to receive the Common Stock, any cash payable with respect to
any fractional shares of Common Stock as provided herein and in the Statement of
Designations and any Receipts evidencing Depositary Shares not so converted)
shall terminate, and the Receipt or Receipts evidencing the Depositary Shares so
converted shall be cancelled in accordance with Section 2.11 hereof.
 
No fractional shares or scrip representing fractional shares of Common Stock
shall be issuable upon conversion of Stock. If any holder who delivers Receipts
to the Depositary with instructions for conversion of the underlying Stock would
be entitled to a fractional share of Common Stock upon such conversion, the
Company shall deliver to the Depositary for delivery to such holder the cash
payment in lieu of such fractional share required to be paid pursuant to the
terms of the Statement of Designations.
 
If any event occurs that requires prior notice to the holders of shares of Stock
pursuant to Section 3(xi) of the Statement of Designations, then the Company
shall, not less than 20 days prior to the record or effective date of such event
or, if the notice is required pursuant to Section 9(c) of the Statement of
Designations, the Company shall promptly deliver a form of notice (which shall
contain substantially the same information as the notice required by the
Statement of Designations) to the Depositary. Not less than 15 days prior to the
record or effective date of such event or, if the notice is required pursuant to
Section 9(c) of the Statement of Designations, promptly following receipt of
such notice from the Company, the Depositary shall mail or cause to be mailed,
first-class postage prepaid, notice (in the form provided to the Depositary by
the Company) of such event to the holders of record of the Depositary Shares, at
the addresses as
 
8

--------------------------------------------------------------------------------


shown on the records of the Depositary. Failure to mail such notice or any
defect therein or in the mailing thereof shall not affect the validity of the
corporate action required to be specified in such notice.
 
Upon the occurrence of a Change of Control or a Fundamental Change (both as
defined in the Statement of Designations), the Company shall, within 5 Business
Days after such occurrence, notify the Depositary in writing of such occurrence
and shall deliver to the Depositary a form of notice (which shall contain
substantially the same information as the notice required by the Statement of
Designations). Upon its receipt of such form of notice from the Company, the
Depositary shall mail or cause to be mailed, first-class postage prepaid, notice
(in the form provided to the Depositary by the Company) of such occurrence to
all holders of record of Depositary Shares at the addresses as shown on the
records of the Depositary.
 
Upon the occurrence of a Change of Control or Fundamental Change, a holder of a
Receipt or Receipts may direct the Depositary to instruct the Company to cause
the conversion of all, but not less than all, the Stock underlying such holder’s
Depositary Shares into Common Stock at an adjusted conversion price per share
equal to the Special Conversion Price (as defined in the Statement of
Designations), in accordance with the terms and subject to the conditions set
forth in the Statement of Designations. Such a holder of Receipts evidencing
Depositary Shares must exercise this special conversion right within the 45-day
period after the mailing of the notice by the Depositary or such special
conversion right shall expire.
 
2.6    Registration of Transfer of Depositary Shares. Subject to the terms and
conditions of this Deposit Agreement, the Registrar shall register on its books
from time to time transfers of Depositary Shares upon surrender of the Receipt
or Receipts evidencing such Depositary Shares (together with such certificates
of the transferor and the transferee and such other documents as the Depositary,
upon the instructions of the Company, shall require to demonstrate compliance
with any applicable restrictions on transfer of such Depositary Shares), at the
New York Office or at such other offices in the city of New York as the
Depositary may designate for such purpose, by the record holder in person or by
a duly authorized attorney, properly endorsed or accompanied by a properly
executed form of assignment appearing on the Receipts, together with evidence of
the payment of any transfer taxes as may be required by law and any other
documentation that may be requested by the Registrar in its sole discretion.
Upon such surrender, the Registrar shall execute a new Receipt or Receipts and
deliver the same to or upon the order of the person entitled thereto evidencing
the same aggregate number of Depositary Shares evidenced by the Receipt or
Receipts surrendered.
 
2.7    Split-ups and Combinations of Receipts. Upon surrender of a Receipt or
Receipts at the New York Office or at such other offices as the Registrar may
designate for the purpose of effecting a split-up or combination of Receipts,
subject to the terms and conditions of this Deposit Agreement, the Registrar
shall execute and deliver a new Receipt or Receipts in the authorized
denominations requested evidencing the same aggregate number of Depositary
Shares evidenced by the Receipt or Receipts surrendered; provided, however, that
the Depositary shall not issue any Receipt evidencing a fractional Depositary
Share.
 
2.8    Withdrawal Rights. A holder of Depositary Shares representing one or more
whole shares of Stock shall be entitled to exchange such Depositary Shares for
such whole shares of Stock and all money and other property, if any, represented
thereby. In order to
 
9

--------------------------------------------------------------------------------


exercise that right, such holder shall surrender the Receipt or Receipts
evidencing such Depositary Shares (properly endorsed or assigned for transfer as
the Depositary shall require) to the Depositary accompanied by a written request
for exchange specifying the number of shares of Stock to be issued in exchange.
Upon receipt of such request, the Depositary shall surrender to the transfer
agent for the Stock one or more certificates representing the number of whole
shares of Stock and all money and other property, if any, represented by the
Receipt or Receipts so surrendered for withdrawal. Shares of Stock transferred
by the Depositary in such an exchange may not thereafter be re-deposited with
the Depositary and the holder of such shares of Stock shall not thereafter be
entitled to receive Depositary Shares therefor. If a Receipt delivered by the
holder to the Depositary in connection with such withdrawal shall evidence a
number of Depositary Shares in excess of the number of Depositary Shares
representing the number of whole shares of Stock to be so withdrawn, the
Depositary shall at the same time, in addition to such number of whole shares of
Stock and such money and other property, if any, to be so withdrawn, deliver to
such holder, or (subject to Section 2.06) upon his order, a new Receipt
evidencing such excess number of Depositary Shares. Delivery of the Stock and
money and other property being withdrawn may be made by the delivery of such
certificates, documents of title and other instruments as the Depositary may
deem appropriate. In no event shall any fractional share of Stock be so
transferred.
 
Delivery of the Stock and the money and other property, if any, represented by
Receipts surrendered for withdrawal shall be made by the Depositary at the
Cleveland office, except that, at the request, risk and expenses of the holder
surrendering such Receipt or Receipts and for the account of the holder thereof,
such delivery may be made at such other place as may be designated by such
holder.
 
2.9    Limitations on Execution and Delivery; Transfer, Surrender and Exchange
of Receipts. As a condition precedent to the execution and delivery,
registration of transfer, split-up, combination, surrender or exchange of any
Receipt or the delivery or any distribution thereon, the Depositary, any of the
Depositary’s Agents of the Company may require any or all of the following: (i)
payment to it of a sum sufficient for the payment (or, in the event that the
Depositary or the Company shall have made such payment, the reimbursement to it)
of any charges or expenses payable by the holder of a Receipt pursuant to
Section 5.07; (ii) production of proof satisfactory to it as to the identity and
genuineness of any signature; (iii) production of a transfer notice in the form
appearing on the Receipts, together with other documentation required by such
transfer notice; and (iv) compliance with such reasonable regulations, if any,
as the Depositary, Registrar or the Company may establish not inconsistent with
the provisions of this Deposit Agreement.
 
The registration of transfer, split-up, combination, surrender or exchange of
outstanding Receipts may be refused or suspended (i) during any period when the
share transfer book of the Company is closed, or (ii) if any such action is
deemed necessary or advisable by the Depositary, any of the Depositary’s Agents
or the Company at any time or from time to time because of any requirement of
law or of any government or governmental body or commission or under any
provision of this Deposit Agreement, or (iii) with the approval of the Company,
for any other reason.
 
2.10    Lost Receipts. In case any Receipt shall be mutilated, destroyed, lost
or stolen, the Depositary shall execute and deliver a Receipt of like form and
tenor in exchange and
 
10

--------------------------------------------------------------------------------


substitution for such mutilated Receipt, or in lieu of and in substitution for
such destroyed, lost or stolen Receipt unless the Depositary has notice that
such Receipt has been acquired by a bona-fide purchaser, provided, however, that
the holder thereof provides the Depositary with (i) evidence satisfactory to the
Depositary of such destruction or loss or theft of such Receipt, of the
authenticity thereof and of his or her ownership thereof, (ii) reasonable
indemnification satisfactory to the Depositary, Registrar and the Company and
(iii) payment of any expenses (including fees, charges and expenses of the
Depositary) in connection with such execution and delivery.
 
2.11    Cancellation and Destruction of Surrendered Receipts. All Receipts
surrendered to the Registrar or any Registrar’s Agent shall be cancelled by the
Depositary. The Depositary shall retain or return to the Company, subject to any
applicable law, all Receipts so cancelled.
 
3 
CERTAIN OBLIGATIONS OF HOLDERS
OF RECEIPTS AND THE COMPANY
 
3.1    Filing Proofs, Certificates and Other Information. Any holder of a
Receipt may be required from time to time to file such proof of residence or
other information, to execute such certificates and to make such representations
and warranties as the Depositary, Registrar or the Company may reasonably deem
necessary or proper. The Depositary, Registrar or the Company may withhold or
delay the delivery of any Receipt, the registration of transfer, split-up or
combination of any Receipt, the conversion, redemption or exchange of any
Receipt or the withdrawal of the Stock represented by the Depositary Shares
evidenced by any Receipt or the distribution of any dividend or other
distribution or the sale of any rights or of the proceeds thereof or the
conversion of any Stock until such proof or other information is filed, such
certificates are executed or such representations and warranties are made.
 
3.2    Payment of Taxes or Other Governmental Charges. Holders of Receipts shall
be obligated to make payments to the Depositary or Registrar of certain charges
and expenses, as provided in Section 5.07. Until such payment is made,
registration of transfer of any Receipt or any withdrawal of Stock and all money
or other property, if any, represented by the Depositary Shares evidenced by
such Receipt may be refused, any dividend or other distribution may be withheld
and any part or all the Stock or other property (including Common Stock received
in connection with a conversion of Stock) represented by the Depositary Shares
evidenced by such Receipt may be sold for the account of the holder thereof
(after attempting by reasonable means to notify such holder prior to such sale).
Any dividend or other distribution so withheld and the proceeds of any such sale
may be applied to any payment of such charges or expenses, the holder of such
Receipt remaining liable for any deficiency.
 
3.3    Withholding. The Registrar shall act as the tax withholding agent for any
payments, distributions and exchanges made with respect to the Depositary Shares
and Receipts, and the Stock, Common Stock or other securities or assets
represented thereby (collectively, the “Securities”). The Registrar shall be
responsible with respect to the Securities for the timely (i) collection and
deposit of any required withholding or backup withholding tax, and (ii) filing
of any information returns or other documents with federal taxing authorities.
 
11

--------------------------------------------------------------------------------


3.4    Warranties as to Stock. The Company hereby represents and warrants that
(i) the Stock, when issued, will be duly authorized, validly issued, fully paid
and nonassessable; (ii) the deposit of the Stock and each certificate therefor
are valid and (iii) the person making such deposit is duly authorized to do so.
Such representations and warranties shall survive the deposit of the Stock and
the issuance of Receipts therefor.
 
4 
THE STOCK; NOTICES
 
4.1    Cash Distributions. Whenever the Depositary shall receive any cash
dividend or other cash distribution on the Stock, the Depositary shall, subject
to Sections 3.01 and 3.02, distribute to record holders of Depositary Shares on
the record date fixed pursuant to Section 4.04 such amounts of such dividend or
distribution as are, as nearly as practicable, in proportion to the respective
numbers of Depositary Shares held by such holders; provided, however, that in
case the Company or the Depositary shall be required to withhold and shall
withhold from any cash dividend or other cash distribution in respect of the
Stock an amount on account of taxes, the amount made available for distribution
or distributed in respect of Depositary Shares shall be reduced accordingly;
provided further, that if such withholding is required only as to a part of the
Stock or certain Depositary Shares, but not all of the Stock or Depositary
Shares generally, such reduction of the amount made available for distribution
or distributed in respect of the Depositary Shares shall only affect the
Depositary Shares as to which such withholding is required. The Depositary shall
distribute or make available for distribution, as the case may be, only such
amount, however, as can be distributed without attributing to any record holder
of Depositary Shares a fraction of one cent and any balance not so distributable
shall be held by the Depositary (without liability for interest thereon) and
shall be added to and be treated as part of the next sum received by the
Depositary for distribution to record holders of Depositary Shares then
outstanding.
 
4.2    Distributions Other than Cash, Rights, Preferences or Privileges.
Whenever the Depositary shall receive for distribution securities or property
other than cash, rights, preferences or privileges upon the Stock, the
Depositary shall, subject to Sections 3.01 and 3.02, distribute to record
holders of Depositary Shares on the record date fixed pursuant to Section 4.04
such amounts of the securities or property received by it as are, as nearly as
practicable, in proportion to the respective numbers of Depositary Shares held
by such holders, in any manner that the Company may deem equitable and
practicable for accomplishing such distribution. If in the opinion of the
Depositary such distribution cannot be made proportionately among such record
holders, or if for any other reason (including any requirement that the Company
or the Depositary withhold an amount on account of taxes) the Depositary deems,
after consultation with the Company, such distribution not to be feasible, the
Depositary may, with the approval of the Company (which approval shall not be
unreasonably withheld), adopt such method as it deems equitable and practicable
for the purpose of effecting such distribution, including the sale (at public or
private sale) of the securities or property thus received, or any part thereof,
at such place or places and upon such terms as it may deem proper. The net
proceeds of any such sale shall, subject to Sections 3.01 and 3.02, be
distributed or made available for distribution, as the case may be, by the
Depositary to record holders of Depositary Shares as provided by Section 4.01
the case of a distribution received in cash. Neither the Company nor the
Depositary shall make any distribution of securities unless the Company shall
have provided the Depositary an
 
12

--------------------------------------------------------------------------------


opinion of counsel stating that such securities have been registered under the
Securities Act or do not need to be registered to effect such distribution.
 
4.3    Subscription Rights, Preferences or Privileges. If the Company shall at
any time offer or cause to be offered to the Depositary, as the person in whose
name the Stock is registered on the books of the Company, any rights,
preferences or privileges to subscribe for or to purchase any securities or any
rights, preferences or privileges of any nature, such rights, preferences or
privileges shall in each such instance be made available by the Depositary to
the record holders of Depositary Shares in such manner as the Company shall
instruct (including by the issue to such record holders of warrants representing
such rights, preferences or privileges); provided, however, that (i) if at the
time of issue or offer of any such rights, preferences or privileges the Company
determines and instructs the Depositary in writing that it is not lawful or
feasible to make such rights, preferences or privileges available to some or all
holders of Depositary Shares (by the issue of warrants or otherwise), or (ii) if
and to the extent so instructed by holders of Depositary Shares who do not
desire to exercise such rights, preferences or privileges, the Depositary shall
then, in each case, if applicable laws or the terms of such rights, preferences
or privileges permit such transfer, sell such rights, preferences or privileges
at public or private sale, at such place or places and upon such terms as it may
deem proper. The net proceeds of any such sale shall, subject to Sections 3.01
and 3.02, be distributed by the Depositary to the record holders of Depositary
Shares entitled thereto as provided by Section 4.01 in the case of a
distribution received in cash. The Company shall not make any distribution of
any such rights, preferences or privileges unless the Company shall have
provided the Depositary an opinion of counsel stating that such rights,
preferences or privileges have been registered under the Securities Act or do
not need to be registered to effect such distribution.
 
If registration under the Securities Act of the securities to which any rights,
preferences or privileges relate is required in order for holders of Depositary
Shares to be offered or sold such securities, the Company shall file promptly a
registration statement pursuant to the Securities Act with respect to such
rights, preferences or privileges and securities and use its best efforts and
take all steps available to it to cause such registration statement to become
effective sufficiently in advance of the expiration of such rights, preferences
or privileges to enable such holders to exercise such rights, preferences or
privileges. In no event shall the Depositary make available to the holders of
Depositary Shares any right, preference or privilege to subscribe for or to
purchase any securities unless and until such a registration statement shall
have become effective, or unless the offering and sale of such securities to
such holders are exempt from registration under the provisions of the Securities
Act.
 
If any other action under the laws of any jurisdiction or any governmental or
administrative authorization, consent or permit is required in order for such
securities or rights, preferences or privileges to be made available to holders
of Depositary Shares the Company agrees with the Depositary that the Company
will use its best efforts to take such action or obtain such authorization,
consent or permit sufficiently in advance of the expiration of such rights,
preferences or privileges to enable such holders to exercise such rights,
preferences or privileges.
 
4.4    Notice of Dividends; Fixing of Record Date for Holders of Receipts.
Whenever (i) any cash dividend or other cash distribution shall become payable
or any distribution other than cash shall be made, or if rights, preferences or
privileges shall at any time be offered, with respect to the Stock, or (ii) the
Depositary shall receive notice of any meeting at
 
13

--------------------------------------------------------------------------------


which holders of Stock are entitled to vote or of which holders of Stock are
entitled to notice, or whenever the Depositary and the Company shall decide it
is appropriate, the Depositary shall in each such instance fix a record date
(which shall be the same date as the record date fixed by the Company with
respect to the Stock) for the determination of the holders of Depositary Shares
(x) who shall be entitled to receive such dividend, distribution, rights,
preferences or privileges or the net proceeds of the sale thereof, or (y) who
shall be entitled to give instructions for the exercise of voting rights at any
such meeting, in connection with such written consent or to receive notice of
such meeting or for any other appropriate reasons. The Company shall advise the
Depositary of all such record dates.
 
4.5    Voting Rights. Upon receipt of notice of any meeting at which the holders
of Stock are entitled to vote, the Depositary shall, as soon as practicable
thereafter, mail or cause to be mailed to the record holders of Depositary
Shares a notice, the form of which shall have been delivered by the Company to
the Depositary, which shall contain (i) such information as is contained in such
notice of meeting, (ii) a statement that the holders of Depositary Shares at the
close of business on a specified record date fixed pursuant to Section 4.04 will
be entitled, subject to any applicable provision of law, the Articles of
Incorporation or the Statement of Designations, to instruct the Depositary as to
the exercise of the voting rights pertaining to the amount of Stock represented
by their respective Depositary Shares (including an express indication that
instructions may be given to the Depositary to give a discretionary proxy to a
person designated by the Company) and (iii) a brief statement as to the manner
in which such instructions may be given. Upon the written request of a holder of
Depositary Shares on such record date, the Depositary shall endeavor, insofar as
practicable, to vote or cause to be voted the Stock represented by such
Depositary Shares in accordance with the instructions set forth in such
requests. The Company hereby agrees to take all action which may be deemed
necessary by the Depositary in order to enable the Depositary to vote such Stock
or cause such Stock to be voted. In the absence of specific instructions from
the holder of Depositary Shares the Depositary will abstain from voting (but, at
its discretion, not from appearing at any meeting with respect to such Stock
unless directed to the contrary by the holders of all Depositary Shares) to the
extent of the Stock represented by the Depositary Shares.
 
4.6    Changes Affecting the Stock and Reclassifications, Recapitalizations,
etc. Upon any split-up, consolidation or any other reclassification of the Stock
or upon any recapitalization, reorganization, merger, amalgamation or
consolidation affecting the Company or to which it is a party, or sale of all or
substantially all of the Company’s assets, the Depositary may, subject to the
terms of the Statement of Designations, with the approval of, or upon the
instructions of, the Company, (i) make such adjustments as are approved or
directed by the Company in (w) the fraction of an interest represented by one
Depositary Share in one share of Stock, (x) the ratio of the redemption price
per Depositary Share to the redemption price of a share of Stock, (y) the ratio
of the conversion price per Depositary Share to the conversion price of a share
of Stock and (z) the rate at which Debentures are exchanged for Stock in each
case as may be necessary fully to reflect the effects of such changes in par or
stated value, split-up, combination or other reclassification of Stock, or of
such recapitalization, reorganization, merger, amalgamation, consolidation, or
sale of all or substantially all of the Company’s assets, and (ii) treat any
shares of stock or other securities or property (including cash) that shall be
received by the Depositary in exchange for or upon conversion of or in respect
of the Stock as new deposited property under this Deposit Agreement, and
Depositary Shares then outstanding
 
14

--------------------------------------------------------------------------------


shall thenceforth represent the proportionate interests of holders thereof in
the new deposited property so received in exchange for or upon conversion in
respect of such Stock. In any such case the Depositary may in its discretion,
with the approval of the Company, execute and deliver additional Receipts, or
may call for the surrender of all outstanding Receipts to be exchanged for new
Receipts specifically describing such new deposited property. Anything to the
contrary herein notwithstanding, holders of Receipts shall have the right from
and after the effective date of any such split-up, consolidation or other
reclassification of the Stock or any such recapitalization, reorganization,
merger, amalgamation, consolidation, or sale of all or substantially all of the
Company’s assets, to surrender such Receipts to the Depositary with instructions
to convert, exchange or surrender the Stock represented thereby only into or
for, as the case may be, the kind and amount of shares of stock and other
securities and property and cash into which the Stock represented by such
Receipts might have been converted or for which such Stock might have been
exchanged or surrendered immediately prior to the effective date of such
transaction.
 
4.7    Reports. The Company or, at the option of the Company, the Depositary
shall forward to the holders of Depositary Shares any reports and communications
received from the Company that are received by the Depositary as the holder of
Stock.
 
4.8    List of Holders. Promptly upon request from time to time by the Company,
the Depositary shall furnish to it a list, as of a recent date, of the names,
addresses and holdings of Depositary Shares of all persons in whose names
Depositary Shares are registered on the books of the Depositary. At the expense
of the Company, the Company shall have the right to inspect transfer or
registration records of the Depositary, any Depositary’s Agent or the Registrar,
take copies thereof and require the Depositary, any Depositary’s Agent or the
Registrar to supply copies of such portions of such records as the Company may
request.
 
5 
THE DEPOSITARY; THE DEPOSITARY’S AGENTS;
THE TRANSFER AGENT AND REGISTRAR; AND THE COMPANY
 
5.1    Maintenance of Offices, Agencies and Transfer Books by the Depositary;
the Registrar. Upon execution of this Deposit Agreement in accordance with its
terms, the Depositary shall maintain (i) at its Cleveland office, facilities for
the execution and delivery, registration, registration of transfer, surrender
and exchange, split-up, combination, redemption and conversion of Receipts and
Depositary Shares and (ii) at the offices of the Depositary’s Agents, if any,
facilities for the delivery, registration, registration of transfer, surrender
and exchange, split-up, combination, conversion and redemption of Receipts and
Depositary Shares, all in accordance with the provisions of this Deposit
Agreement.
 
The Company hereby appoints the Depositary to act as the Registrar, transfer
agent and paying agent with respect to the Depositary Shares and Registrar and
transfer agent with respect to the Stock, and the Depositary hereby accepts such
appointment.
 
The Depositary, acting as transfer agent and Registrar, shall keep books at its
Cleveland office for the registration and transfer of Depositary Shares, which
books at all reasonable times shall be open for inspection by the record holders
of Depositary Shares provided, that any such holder requesting to exercise such
right shall certify to the Depositary that such inspection shall be for a
 
15

--------------------------------------------------------------------------------


proper purpose reasonably related to such person’s interest as an owner of
Depositary Shares. The Depositary shall consult with the Company upon receipt of
any request for inspection. The Depositary may close such books, at any time or
from time to time, when deemed expedient by it in connection with the
performance of its duties hereunder.
 
5.2    Prevention or Delay in Performance by the Depositary, the Depositary’s
Agents, the Registrar or the Company. Neither the Depositary; any Depositary’s
Agent; the Registrar nor the Company shall incur any liability to any holder of
any Depositary Shares, if by reason of any provision of any present or future
law or regulation thereunder of the United States of America or of any other
governmental authority or, in the case of the Depositary, the Registrar or any
Depositary’s Agent, by reason of any provision, present or future, of the
Articles of Incorporation or the Statement of Designations or, in the case of
the Company, the Depositary, the Registrar or any Depositary’s Agent, by reason
of any act of God or war or other circumstances beyond the control of the
relevant party, the Depositary, any Depositary’s Agent, the Registrar or the
Company shall be prevented or forbidden from doing or performing any act or
thing that the terms of this Deposit Agreement provide shall be done or
preformed; nor shall the Depositary, any Depositary’s Agent, the Registrar or
the Company incur any liability to any holder of Depositary Shares (i) by reason
of any nonperformance or delay, caused as aforesaid, in the performance of any
act or thing that the terms of this Deposit Agreement provide shall or may be
done or performed, or (ii) by reason of any exercise of, or failure to exercise,
any discretion provided for in this Deposit Agreement except, in the case of the
Depositary, any Depositary’s Agent or the Registrar, if any such exercise or
failure to exercise discretion is caused by its negligence or bad faith.
 
5.3    Obligations of the Depositary. the Depositary’s Agents, the Registrar and
the Company. The Company assumes no obligation and shall be subject to no
liability under this Deposit Agreement to holders of Receipts or other persons,
except to perform such obligations as are specifically set forth and undertaken
by it to perform in this Deposit Agreement other than for its negligence or bad
faith. Each of the Depositary, the Depositary’s Agents and time Registrar
assumes no obligation and shall be subject to no liability under this Deposit
Agreement to holders of Receipts or other persons, except to perform such
obligations as are specifically set forth and undertaken by it to perform in
this Deposit Agreement other than for its negligence or bad faith.
 
Neither the Depositary, any Depositary’s Agent, the Registrar nor, except as
expressly provided herein, the Company shall be under any obligation to appear
in, prosecute or defend any action, suit or other proceeding that in its opinion
may involve it in expense or liability, unless indemnity satisfactory to it
against all expense and liability be furnished as often as may be required.
 
Neither the Depositary, any Depositary’s Agent, the Registrar nor, except as
expressly provided herein, the Company shall be liable for any action or any
failure to act by it in reliance upon the advice of or information from legal
counsel, accountants, any person presenting Stock for deposit, any holder of a
Receipt or any other person believed by it in good faith to be competent to give
such advice or information. The Depositary, any Depositary’s Agent, the
Registrar and the Company may each rely and shall each be protected in acting
upon any written notice, request, direction or other document believed by it to
be genuine and to have been signed or presented by the proper party or parties.
 
16

--------------------------------------------------------------------------------


The Depositary, the Registrar and any Depositary’s Agent may own and deal in any
class of securities of the Company and its affiliates and in Depositary Shares
The Depositary, the Registrar and any Depositary Agent may also act as transfer
agent or registrar of any of the securities of the Company and its affiliates.
The Depositary may loan money to the Company and its affiliates and may engage
in any other business with or for the Company and its affiliates.
 
It is intended that neither the Depositary; any Depositary’s Agent nor the
Registrar shall be deemed to be an “issuer” of the Stock, the Depositary Shares,
the Receipts or the Common Stock or other securities issued upon conversion or
redemption of the Stock under the federal securities laws or applicable state
securities laws, it being expressly understood and agreed that the Depositary
and any Depositary’s Agent and the Registrar are acting only in a ministerial
capacity; provided, however, that the Depositary agrees to comply with all
information reporting and withholding requirements applicable to it under law or
this Deposit Agreement in its capacity as Depositary.
 
Neither the Depositary (or its officers, directors, employees or agents); any
Depositary’s Agent nor the Registrar makes any representation or has any
responsibility as to the validity of the Stock, the Depositary Shares or any
instruments referred to therein or herein, or as to the correctness of any
statement made therein or herein; provided, however, that the Depositary is
responsible for its representations in this Deposit Agreement.
 
Notwithstanding any other provision herein or in the Receipts, the Depositary
hereby represents and warrants as follows: (i) the Depositary has been duly
organized and is validly existing and in good standing as a national banking
association qualified to conduct banking and trust business in the state of
Ohio, with full power, authority and legal right under such law to execute,
deliver and carry out the terms of this Deposit Agreement; (ii) this Deposit
Agreement has been duly authorized, executed and delivered by the Depositary;
and (iii) this Deposit Agreement constitutes a valid and binding obligation of
the Depositary, enforceable against the Depositary in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting enforcement of creditors’ rights
generally and except as enforcement thereof is subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).
 
5.4    Resignation and Removal of the Depositary; Appointment of Successor
Depositary. The Depositary may at any time resign as Depositary hereunder by
written notice via registered mail of its election to do so delivered to the
Company, such resignation to take effect upon the appointment of a successor
depositary and its acceptance of such appointment as hereinafter provided.
 
The Depositary may at any time be removed, with or without cause, by the Company
by written notice of such removal delivered to the Depositary, such removal to
take effect upon the appointment of a successor depositary and its acceptance of
such appointment as hereinafter provided.
 
In case at any time the Depositary acting hereunder shall resign or be removed,
the Company shall, within 60 days after the delivery of the notice of
resignation or removal, as the case may be, appoint a successor depositary,
which shall be a bank or trust company, or an affiliate of a bank or trust
company, having its principal office in the United States of America and having
a combined capital and surplus of at least $50,000,000. If a successor
depositary shall not have
 
17

--------------------------------------------------------------------------------


been appointed within 60 days, the resigning or removed Depositary may petition
a court of competent jurisdiction to appoint a successor depositary. Every
successor depositary shall execute and deliver to its predecessor and to the
Company an instrument in writing accepting its appointment hereunder, and
thereupon such successor depositary, without any further act or deed, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor and for all purposes shall be the Depositary under this Deposit
Agreement, and such predecessor, upon payment of all sums due it, shall promptly
execute and deliver an instrument transferring to such successor all rights and
powers of such predecessor hereunder, shall duly assign, transfer and deliver
all rights, title and interest in the Stock and any moneys or property held
hereunder to such successor and shall deliver to such successor a list of the
record holders of all outstanding Depositary Shares. Any successor depositary
shall promptly mail notice of its appointment to the record holders of
Depositary Shares.
 
Any corporation into or with which the Depositary may be merged, consolidated or
converted Shall be the successor of such Depositary without the execution or
filing of any document or any further act. Such successor depositary may execute
the Receipts either in the name of the predecessor depositary or in the name of
the successor depositary.
 
5.5    Corporate Notices and Reports. The Company agrees that it will transmit
to the record holders of Depositary Shares, in each case at the addresses
furnished to it pursuant to Section 4.08, all notices and reports (including
without limitation financial statements) required by law, by the rules of any
national securities exchange upon which the Stock, the Depositary Shares or the
Receipts are listed, by the Company’s Articles of Incorporation, or by the
Statement of Designations to be furnished by the Company to holders of Stock.
Such transmission will be at the Company’s expense.
 
5.6    Indemnification by the Company. The Company shall indemnify the
Depositary, any Depositary’s Agent and any Registrar against, and hold each of
them harmless from, any loss, liability or expense (including the costs and
expenses of defending itself) which may arise out of or in connection with (i)
acts performed or omitted under this Deposit Agreement and the Receipts (a) by
the Depositary, any Registrar or any of their respective agents (including any
Depositary’s Agent), except for any liability arising out of negligence or bad
faith on the respective parts of any such person or persons, or (b) by the
Company or any of its agents, or (ii) the offer, sale or registration of the
Depositary Shares or the Stock pursuant to the provisions hereof. The
obligations of the Company set forth in this Section 5.06 shall survive any
succession of any Depositary, Registrar or Depositary’s Agent.
 
5.7    Fees, Charges and Expenses. The Company shall pay all transfer and other
taxes and governmental charges arising solely from the existence of the
depositary arrangements. The Company shall pay all charges of the Depositary in
connection with the initial deposit of the Stock and the initial issuance of the
Depositary Shares, redemption of the Stock at the option of the Company,
conversion of the Stock into Common Stock and all withdrawals of shares of the
Stock by owners of Depositary Shares. All other transfer and other taxes and
governmental charges shall be at the expense of holders of Depositary Shares.
If, at the request of a holder of Depositary Shares, the Depositary incurs fees,
charges or expenses for which it is not otherwise liable hereunder, such holder
will be liable for such fees, charges and expenses. All other fees, charges and
expenses of the Depositary and any Depositary’s Agent hereunder and of any
Registrar (including, in each case, fees and expenses of counsel) incident to
the performance of
 
18

--------------------------------------------------------------------------------


their respective obligations hereunder will be paid upon consultation and
agreement between the Depositary and the Company as to the amount and nature of
such fees, charges and expenses. The Depositary shall present its statement for
fees, charges and expenses to the Company once every month or at such other
intervals as the Company and the Depositary may agree.
 
6 
AMENDMENT AND TERMINATION
 
6.1    Amendment. The form of the Receipts and any provisions of this Deposit
Agreement may at any time and from time to time be amended by agreement between
the Company and the Depositary in any respect which they may deem necessary or
desirable; provided, however, that no such amendment that shall materially and
adversely alter the rights of the holders of Depositary Shares shall be
effective unless such amendment shall have been approved by the holders of at
least a majority of the Depositary Shares outstanding. Every holder of
outstanding Depositary Shares at the time any such amendment so becomes
effective shall be deemed, by continuing to hold such Depositary Shares, to
consent and agree to such amendment and to be bound by this Deposit Agreement as
amended thereby.
 
6.2    Termination. This Deposit Agreement may be terminated by the Company or
the Depositary only after (i) all outstanding Depositary Shares shall have been
redeemed pursuant to Section 2.03, or exchanged pursuant to Section 2.04 and all
shares of Common Stock, cash and other property shall have been distributed to
holders of Depositary Shares, (ii) each share of Stock shall have been converted
into shares of Common Stock pursuant to Section 2.05, or (iii) there shall have
been made a final distribution in respect of the Stock in connection with any
liquidation, dissolution or winding up of the Company and such distribution
shall have been distributed to the holders of Depositary Shares pursuant to
Section 4.01 or 4.02, as applicable.
 
Upon the termination of this Deposit Agreement, the Company shall be discharged
from all obligations under this Deposit Agreement except for its obligations to
the Depositary, any Depositary’s Agent and any Registrar under Sections 5.06 and
5.07.
 
7 
MISCELLANEOUS
 
7.1    Counterparts. This Deposit Agreement may be executed by the Company and
the Depositary in separate counterparts, each of which when so executed and
delivered, shall be deemed an original, but all such counterparts taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to the Deposit Agreement shall be effective as
delivery of a manually executed counterpart of the Deposit Agreement.
 
7.2    Exclusive Benefit of Parties. This Deposit Agreement is for the exclusive
benefit of the parties hereto, and their respective successors hereunder, and
shall not be deemed to give any legal or equitable right, remedy or claim to any
other person whatsoever.
 
7.3    Invalidity of Provisions. In case any one or more of the provisions
contained in this Deposit Agreement or in the Receipts should be or become
invalid, illegal or unenforceable
 
19

--------------------------------------------------------------------------------


in any respect, the validity, legality and enforceability of the remaining
provisions contained herein or therein shall in no way be affected, prejudiced
or disturbed thereby.
 
7.4    Notices. Any and all notices to be given to the Company hereunder or
under the Receipts shall be in writing and shall be deemed to have been duly
given if personally delivered or sent by mail or by facsimile transmission
confirmed by letter, addressed to the Company at 100 Glenborough Drive, Suite
250, Houston, Texas 77067, Attention: Secretary, or any other place to which the
Company shall have notified the Depositary in writing.
 
Any and all notices to be given to the Depositary hereunder or under the
Receipts shall be in writing and shall be deemed to have been duly given if
personally delivered or sent by mail or by facsimile transmission confirmed by
letter, addressed to the Depositary at the Depositary’s Office, c/o Society
National Bank, 1201 Elm Street, Suite 3200, Dallas, Texas 75270, Attention: Jill
S. Wessell, Assistant Vice President or at any other address of which the
Depositary shall have notified the Company in writing.
 
Any and all notices to be given to any record holder of Depositary Shares
hereunder or under the Receipts shall be in writing and shall be deemed to have
been duly given if personally delivered or sent by mail or by facsimile
transmission confirmed by letter, addressed to such record holder at the address
of such record holder as it appears on the books of the Depositary or, if such
holder shall have filed with the Depositary a written request that notices
intended for such holder be mailed to some other address, at the address
designated in such request.
 
Delivery of a notice sent by mail or by facsimile transmission shall be deemed
to be effected at the time when a duly addressed letter containing the same (or
a duly addressed letter confirming an earlier notice in the case of a facsimile
transmission) is deposited, postage prepaid, in a post office letter box. The
Depositary or the Company may, however, act upon any facsimile transmission
received by it from the other or from any holder of Depositary Shares,
notwithstanding that such facsimile transmission message shall not subsequently
be confirmed by letter as aforesaid.
 
7.5    Depositary’s Agents. The Depositary may with the approval of the Company,
which approval shall not be unreasonably withheld, from time to time appoint one
or more Depositary’s Agents to act in any respect for the Depositary for the
purposes of this Deposit Agreement and vary or terminate the appointment of such
Depositary’s Agents.
 
7.6    Holders are Parties. Notwithstanding that holders of Depositary Shares
have not executed and delivered this Deposit Agreement or any counterpart
hereof, the holders of Depositary Shares from time to time shall be deemed to be
parties to this Deposit Agreement and shall be bound by all of the terms and
conditions, and be entitled to all of the benefits, hereof and of the Receipts
by acceptance of delivery of Receipts.
 
7.7    Governing Law. This Deposit Agreement and the Receipts and all rights
hereunder and thereunder and provisions hereof and thereof shall be governed by,
and construed in accordance with, the laws of the State of New York without
giving effect to principles of conflict of laws.
 
7.8    Inspection of Deposit Agreement. Copies of this Deposit Agreement shall
be filed with the Depositary, the Registrar and the Depositary’s Agents and
shall be open to
 
20

--------------------------------------------------------------------------------


inspection during business hours at the Depositary’s Cleveland and Dallas
offices and the respective offices of the Depositary’s Agents, if any, by any
holder of Depositary Shares.
 
7.9    Headings. The headings of articles and sections in this Deposit Agreement
and in the form of the Receipt set forth in Exhibit A hereto have been inserted
for convenience only and are not to be regarded as part of this Deposit
Agreement or the Receipts or have any bearing upon the meaning or interpretation
of any provision contained herein or in the Receipts.
 

 
 

21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, ICO Inc. and Society National Bank have duly executed this
Deposit Agreement as of the day and year first above set forth and all holders
of Depositary Shares shall become parties hereto by and upon acceptance by them
of delivery of Receipts issued in accordance with the terms hereof.
 


 

 
ICO INC.
         
By:
     
Name:
     
Title:
                   
SOCIETY NATIONAL BANK
         
By:
     
Name:
     
Title:
 



 

22